In re Smith, Paul E.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 9-74-3353; to the Court of Appeal, First Circuit, No. 2001 KW 0114.
Relator represents that the district court has failed to act timely on an application for post-conviction relief he filed on or about March 29, 1999. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of its judgment.